Title: Elbridge Gerry to Abigail Adams, 24 November 1783
From: Gerry, Elbridge
To: Adams, Abigail



My Dear Madam
Philadelphia Nov 24. 1783

Mr. Thaxter is arrived with the Definitive Treaty and I have the pleasure of receiving a number of letters from Mr. Adams. I think it will be Indispensably necessary to continue him in Europe, and shall therefore use my best endeavours for this purpose; but can form no Idea of what will be the determenation of Congress on the Occasion, as the Representation of the present year will be very different from that of the last.
Mr. Adams in one of his letters has desired if he is continued in Europe to send him his Family “for he is decided, God willing, never to live another year without you.” In another letter he desires me “to write you and advise you whither it is prudent to Come to him or not this fall or next spring.” I cannot think it advisable this fall as it is almost elapsed and a winters passage would be extremely disagreeable as well as dangerous, but I flatter myself before the Spring, the Bussiness of Congress will admit of an adjournment, or if not that our Foreign Arrangements will be compleat and leave you no doubt of the expediency of embarking as Mr. Adams wishes with your Family for Europe. Yours &c.

E. G—


